DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per Alice, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of signal strength calculation and processing. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: additional signal strength calculator and a presence determiner. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The examiner recommends the claims be amended to show the method run on Ultra-Wide Band (UWB) radar, signal processor platform unit or something similar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Odejerte, Jr. (US 2020/0314590) in view of Garcia Galval Almeida et al. (hereinafter Garcia; US 2020/0074506).
	Regarding claims 1 and 8, Odejerte, Jr. discloses a proximity detection apparatus and a method, the method comprising:
	selecting a portion of a set of signal strength values associated with advertising packets from a device associated with a user (paragraph [0032] see vehicle access device 14 (i.e., smart phone) sends RSSIs to vehicle control center 18) and (paragraph [0049] see vehicle 12 scans advertising data packets);
	calculating a first representative signal strength value based on the selected portion of signal strength values (paragraphs [0032], [0068]; e.g., the vehicle gathers as many received signal strength indicators (RSSIs) from the vehicle access device and uses all or most of the gathered RSSIs to determine the RSSI value); and
	determining a presence of the user based on whether the first representative signal strength value satisfies a threshold (paragraphs [0032], [0058]; e.g.,  determine the RSSI value that the vehicle uses to determine a relative position of the vehicle access device with respect to the vehicle).
	Odejerte, Jr. fails to specifically disclose the advertising packets captured by a multi-axis receiver on a plurality of different signal polarizations.
	However, Garcia discloses the advertising packets captured by a multi-axis receiver on a plurality of different signal polarizations (paragraphs [0013], [0017], [0024]).
Therefore, taking the teachings of Odejerte, Jr. in combination of Garcia as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by 
Regarding claims 9 and 2, Odejerte, Jr. in combination with Garcia discloses the method and the apparatus of claims 8 and 1, wherein the set of signal strength values includes signal strength values from one or more advertising channels and the plurality of different signal polarizations (Odejerte, Jr.: paragraph [0033]) and (Garcia: paragraphs [0017], [0024]).   
Regarding claims 10 and 3, Odejerte, Jr. in combination with Garcia discloses the method and the apparatus of claims 8 and 1, further including determining demographics associated with the user based on the advertising packets, and further including a presence report generator to generate a report to indicate whether the presence of the user was detected (Odejerte, Jr.: paragraphs [0070]-[0071]).
Regarding claims 11 and 4, Odejerte, Jr. in combination with Garcia discloses the method and the apparatus of claims 10 and 3,
wherein the presence is a first presence, and further including: detecting a second presence of the user based on a radar reading (Odejerte, Jr.: paragraphs [0070]-[0071]); and 
correlating the first presence and the second presence, the correlation associating the demographics of the user with the second presence; and tracking the user via the second presence (Odejerte, Jr.: paragraphs [0010], [0052]).
Regarding claims 12 and 5, Odejerte, Jr. in combination with Garcia discloses the method and the apparatus of claims 10 and 3, further including transmitting the report to a media meter, the media meter to conduct media monitoring based on the report (Odejerte, Jr.: paragraphs [0070]-[0071]).

Regarding claims 14 and 7, Odejerte, Jr. in combination with Garcia discloses the method and the apparatus of claims 8 and 1, wherein the advertising packets are Bluetooth advertising packets and the signal strength values are received signal strength indicator (RSSI) values (Odejerte, Jr.: paragraph [0032]).  
Claims 15-20 are drawn to a non-transitory computer readable medium comprising code means for generating steps of claims 8-14.  Therefore, the same rationale applied to claims 8-14 apply. In addition, Odejerte, Jr. in combination with Garcia inherently discloses a computer program product, i.e., given that Odejerte, Jr./Garcia discloses a process (paragraph [0071]), the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648